 

ATTORNEY AT LAW
810 W. 2N° AVENUE

CHARLES W. COE
ANCHORAGE, ALASKA 99501

(907) 276-6173

 

 

2000 FEB IP 01
IN THE SUPERIOR COURT FOR THE STATE OF ALAS

THIRD JUDICIAL DISTRICT AT ANCHO AGEE TRAL cauars

 

WILLIAM H. MENDENHALL,
' Plaintiff,
Vv.
JOHN IRETON,
Defendant.
Case No. 3AN-20-44b| CI

 

 

COMPLAINT
COMES NOW, the plaintiff WILLIAM H. MENDENHALL, by and
through his attorney, CHARLES W. COE, to state and allege the following as his

causes of action for this complaint:

I
Plaintiff, WILLIAM H. MENDENHALL, is a resident of Alaska, residing in
Eagle River, Alaska.

TI
Defendant, JOHN IRETON, was residing in the Third Judicial District at the
time of the incident.

UI
All events relevant to the cause of action of this complaint occurred in the

state of Alaska, Third Judicial District.

MENDENHALL V. IRETON Page 1 of 6
CASE NO.: 3AN-20 CI
COMPLAINT

Case 3:20-cv-00156-SLG Document 1-1 Filed 06/29/20 Page 1 of 6

 

 

 
ATTORNEY AT LAW
810 W. 2%° AVENUE

CHARLES W. COE
ANCHORAGE, ALASKA 99501

(907) 276-6173

 

> CO)

IV
On or about July 27, 2018, plaintiff was visiting a patient at the Alaska Native
Medical Center when he was confronted by defendant, John Ireton, a security guard.
Defendant assaulted and battered the plaintiff by throwing him to the floor, detaining
him, intentionally inflicted pain, and causing injuries to the plaintiff.
Vv
As a result of defendant’s actions plaintiff suffered the injuries set forth in
paragraph XVIII of this complaint.
FIRST CAUSE OF ACTION
VI
Plaintiff realleges and incorporates the facts and allegations of paragraph I
through V into this First Cause of Action.
VII
Defendant, John Ireton, assaulted and committed battery against the plaintiff
and made false statements to the Anchorage Police, and as a direct result caused the

damages set forth in paragraph XVIII of this complaint.

MENDENHALL V. IRETON Page 2 of 6
CASENO.:3AN-20.. CL
COMPLAINT

Case 3:20-cv-00156-SLG Document 1-1 Filed 06/29/20 Page 2 of 6

 

 

 
ATTORNEY AT LAW
810 W. 28° AVENUE

CHARLES W. COE
ANCHORAGE, ALASKA 99501

(907) 276-6173

 

 

SECOND CAUSE OF ACTION
VII
Plaintiff realleges and incorporates the facts and allegations of paragraph I
through VII into this Second Cause of Action.
x
Defendant was negligent in that plaintiff was knocked to the floor by the
defendant assaulted by the him, in that the defendant negligently detained the
plaintiff, in that the defendant took no action to refrain from injuring the plaintiff, in
intentionally inflicting pain, and in pushing the plaintiff to the floor.
x
As a direct and proximate result of defendant’s negligence plaintiff incurred
the mjuries set forth in paragraph XVII of this complaint.
THIRD CAUSE OF ACTION
XI
Plaintiff realleges and incorporates the facts and allegations of paragraph I
through X into this Third Cause of Action.
XI
Defendant was negligent per se in that his actions violated the laws of the

State of Alaska and the Municipality of Anchorage.

MENDENHALL V. IRETON Page 3 of 6
CASE NO.: 3AN-20 Cl .
COMPLAINT

Case 3:20-cv-00156-SLG Document 1-1 Filed 06/29/20 Page 3 of 6

 

 
 

ATTORNEY AT LAW
810 W. 2"° AVENUE

CHARLES W. COE
ANCHORAGE, ALASKA 99501

(907) 276-6173

 

FOURTH CAUSE OF ACTION
XII
Plaintiff realleges and incorporates the facts and allegations of paragraph I
through XII into this Fourth Cause of Action.
XIV
Defendant violated the plaintiff's rights under the Constitution for the state of
Alaska and the United States of America by detaining the plaintiff, assaulting the
plamtiff and destroying the video of the incident.
XV
As a direct and proximate result of the violation of plaintiffs civil rights he
incurred damages set forth in paragraph XVIII of this complaint.
XVI
As a direct and proximate result of defendant’s negligence per se, the plaintiff
incurred damages set forth in paragraph XVIII of this complaint.
XVII |
Defendant’s acts and omissions constituted willful and wanton acts with reckless
disregard for the safety of others and as such, defendant is liable to the plaintiff for

punitive and exemplary damages.

MENDENHALL V. IRETON Page 4 of 6
CASE NO.: 3AN-20 cI
COMPLAINT

Case 3:20-cv-00156-SLG Document 1-1 Filed 06/29/20 Page 4 of 6

 

 

 
 

ATTORNEY AT LAW
810 W. 28° AVENUE

CHARLES W. COE
ANCHORAGE, ALASKA 99501

(907) 276-6173

XVII
As a direct and proximate result of defendant’s acts plaintiff incurred the
following damages:
1. Injuries to his head, neck, throat, vocal cords, shoulders, back, and

facial bruises and cuts;

2. Medical expenses in the past, present, and future;

3. Lost wages;

4. Physical and emotional pain and suffering;

5. Permanent impairment, discomfort, and the loss of enjoyment of life;

6. Other damages to be proven at trial.

WHEREFORE, plaintiff prays for a judgment against the defendant as
follows:

1. Compensatory damages in a sum to be proven at trial within the
Jurisdiction of the superior court;

2. Exemplary and punitive damages in a sum to be proven at trial within
the jurisdiction of the superior court;

3. Costs and attorney fees; and

4, For such other relief as this court deems just and equitable.

MENDENHALL V., IRETON
CASE NO.: 3AN-20 CI
COMPLAINT

Page 5 of 6

Case 3:20-cv-00156-SLG Document 1-1 Filed 06/29/20 Page 5 of 6

 

 

 

 
CHARLES W. COE
ATTORNEY AT LAW
810 W. 2° AVENUE
ANCHORAGE, ALASKA 99501
(907) 276-6173

 

 

DATED this 12" day of February, 2020.

CHARLES W. COE —
Attor yy for Plaintiff

Veal baw

Charles W. Coe
ABA#7804002

MENDENHALL V. IRETON Page 6 of 6
CASE NO.:3AN-20_—C
COMPLAINT

Case 3:20-cv-00156-SLG Document 1-1 Filed 06/29/20 Page 6 of 6

 

 
